Dissenting Opinion by
Montgomery, J.:
This case involves a seizure of narcotics and implements for their use made under a search warrant issued on an affidavit reciting that:
*42'The Affiant being duly sworn before me according to law deposes and says that there is probable cause and reasonable grounds to believe and does believe that certain good/s feloniously acquired and/or certain article/s necessary to the course of Public Justice is or was concealed in such a way to make this Procedure essential.”
The goods were described as “Gambling paraphernalia pertaining to and being used for 111. Lottery (Numbers)” and “Illegal use and possession of narcotics.”
The affidavit was on a printed form which contained blanks. Under the heading “Probable Cause And/Or Reasonable Grounds (explain in detail)” in one of the blanks, had been inserted “Investigation and complaints received and investigations conducted.” However, no facts, secured as a result of the investigation or complaints, were set forth by appellees. The success of an unlawful search does not justify it or convert it into a legal one. United States v. Asendio, 171 F. 2d 122; Wisniewski v. United States, 47 F. 2d 825; United States v. Spallino, 21 F. 2d 567.
Although a search warrant may be issued on an affidavit alleging that there is probable cause for its issuance and the affiant so believes, when that allegation is questioned, such probable cause must be demonstrated. Commonwealth v. Loesel, 155 Pa. Superior Ct. 461, 38 A. 2d 523. When such cause is lacking, the warrant must be quashed and the evidence secured by its authority suppressed. Commonwealth v. Scanlon, 84 Pa. Superior Ct. 569.
In my opinion, the record in this case fails to demonstrate probable cause for the issuance of the search warrant. The general definition of probable cause requires proof of facts and circumstances as would excite an honest belief in a reasonable mind acting on all the facts and circumstances within knowledge of *43the magistrate that the charge made by the applicant for the warrant is true. Commonwealth v. Schwartz, 82 Pa. Superior Ct. 369. This record fails to satisfy this definition.
At the outset no information was given the magistrate who issued the warrant other than what was set forth in the affidavit. Officer Raffaele, the officer on whose affidavit the warrant was issued, was the only witness at the hearing. He testified concerning the information he gave the magistrate as follows:
“A. I didn’t relate the name of the informer. I just related that what I had put on the search warrant was true, and I told him nothing else.
“By The Court :
“Q. You didn’t tell anything else to the magistrate, about the partner’s wife or dope being missing from the hospital?
“A. No, I didn’t.”
There is some indication that his partner had told the magistrate what his wife in turn had told him. However, the partner was not sworn in giving that information, nor did he testify at the hearing.
Furthermore, the only investigation made by Officer Raffaele was to determine the place in which appellees lived. He made no inquiry as to the complaints or as to possession of “dope” or gambling equipment. He had no direct communication from the alleged informant; and had heard absolutely nothing about appellee Griffin.
Lack of thoroughness in the preparation made for securing this search warrant justified the lower court in quashing it and suppressing the evidence secured by it. More thoroughness in making investigations of this nature is recommended, as well as more elaboration in the allegations of facts showing probable cause in the affidavit offered in support of search warrants. It must be kept in mind at all times that it is the *44magistrate who must be convinced of its existence, not the person seeking the warrant. Commonwealth v. Schwartz, supra.
“The making of an information for the purpose of obtaining a search warrant is not to be lightly regarded. It is a serious matter to enter and search the home of a citizen.” Reby v. Whalen, 119 Pa. Superior Ct. 476, 480, 179 A. 879, 881. Consequently, when such informations are not based on personal knowledge but on the knowledge of others, it is only reasonable to hold that the affiant should satisfy himself, to the extent dictated by ordinary prudence in the existing circumstances, of the knowledge and credibility of the informant.
Therefore I respectfully dissent from the opinion and decision of the majority reversing the lower court. I would affirm the order suppressing the evidence secured by the execution of the warrant.